Citation Nr: 0939574	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  99-08 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to July 
1953.  Service personnel records further show that she served 
in the Army Reserve from October 1983 to July 1988.

This matter is before the Board of Veterans' Appeals (Board), 
on remand from an April 2009 memorandum decision of the 
United States Court of Appeals for Veterans Claims (Court).  
In that memorandum decision, the Court vacated a March 2007 
Board decision denying service connection for a skin 
disorder, to include psoriasis, and remanded the matter on 
appeal to the Board for further action consistent with the 
Court's memorandum decision.   

This matter originally came before the Board on appeal from a 
September 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  The 
Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2000.  Following 
that hearing, this case was first remanded by the Board in 
February 2001 for additional development, notice, and 
assistance.  This case was again remanded by the Board in 
August 2003 for additional development, notice, and 
assistance.  

In an August 2006 rating decision, the RO granted service 
connection for an acquired psychiatric disorder, to include 
posttraumatic stress disorder; and assigned that disability a 
disability rating and effective date for service connection 
and compensation.  Thereafter the Veteran did not initiate 
any appeal as to the assigned disability rating or effective 
date.  Therefore, the grant of service connection constitutes 
a full award of the benefit sought on appeal as to such 
issues.  38 U.S.C.A. § 7104 (West 2002); see Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In the March 2007 Board decision, which was the subject of 
the Court's April 2009 memorandum decision, the Board denied 
service connection for a skin disorder, to include psoriasis.  
In the April 2009 memorandum decision, the Court, determined 
that the March 2007 Board decision's statement of reasons and 
bases was insufficient in addressing the matter of the 
credibility and probative value of statements and testimony 
of the Veteran.  Before the Board may address the Court's 
reasons for its remand to the Board and adjudicate the 
Veteran's claim, the Board must first remand the case to the 
RO for the reasons explained in the Remand section below.

Note that this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court vacated the March 2007 Board decision, and the 
Board must now address and ultimately adjudicate the claim 
for service connection for a skin disorder, to include 
psoriasis, consistent with the April 2009 Court memorandum 
decision.  

Following the Board's March 2007 decision and while the 
Veteran's appeal to the Court was pending, the Veteran 
submitted additional medical record evidence material to her 
claim and not previously on file.  These records include a 
number of VA medical records dated in 2006 and 2007, 
including of a general VA examination containing findings 
pertaining to the skin.  

The medical records submitted after the March 2007 Board 
decision also include private medical records of treatment 
from the 1990s to 2007 not previously on file.  These include 
a July 1999 statement from F. Fuller Royal, M.D., in which 
Dr. Royal provides an opinion supportive of the Veteran's 
claim.  Dr. Royal stated that a chronic skin disorder was 
first noted in the 1950s, and opined that the Veteran had had 
psoriasis for the previous 40 plus years.

This statement contrasts to some other evidence of record 
indicating there was no continuity of symptomatology since 
service.  In particular, in the March 2006 VA examination 
report, the examiner opined that the Veteran had a fungal 
infection of tinea pedis in service, and that it was not 
likely that the inservice infection was related to psoriasis.  
Earlier, in a November 2002 addendum to a VA examination of 
the skin, the examiner opined that the cause of the Veteran's 
psoriasis was unknown, and that there was no specific 
underlying disease noted in her medical record that could be 
specifically designated as a probable etiology. 

Therefore, to address any differences in the record on the 
matter of nexus between any current psoriasis condition and 
service, and to take account of material evidence submitted 
since the last VA examination, a remand is necessary to 
request an opinion regarding any etiological nexus between 
any current psoriasis condition, and service.  Fulfillment of 
VA's statutory duty to assist the appellant includes 
providing an additional VA examination by a specialist when 
indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion that takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Prior to any examination, all 
outstanding pertinent records should be obtained.  

Furthermore, as the additional medical records added to the 
file after the now vacated March 2007 Board decision have not 
been considered by the RO, that evidence must be considered 
by the agency of original jurisdiction (AOJ) for review and 
preparation of a Supplemental Statement of the Case (SSOC) 
unless this procedural right is waived.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  The 
Veteran has not waived her right to preliminary review by the 
RO.  See 38 C.F.R. § 20.1304(c) (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
she provide information as to the dates of 
any treatment received for her skin 
disability since March 2006, and to 
furnish signed authorizations for the 
release to the VA of private medical 
records in connection with each non-VA 
source she identifies.  Copies of the 
medical records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are not 
successful, inform the Veteran of the 
nonresponse so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim. 38 C.F.R § 3.159 
(2009).  

2.  Thereafter, the RO should schedule the 
Veteran for a dermatology examination, by 
an appropriate specialist, to determine 
the nature and etiology of any skin 
disorder to include psoriasis. 

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies.  The examiner should 
elicit from the Veteran a history of 
associated skin  symptoms.  For any skin 
disability diagnosed, to specifically 
include psoriasis, the examiner should 
provide a medical opinion as to whether 
there is a probability of 50 percent or 
greater (is at least as likely as not) 
that such disability: 

(i) began or was permanently worsened 
during service; or 

(ii) was caused by or aggravated by a 
service-connected disability.  

The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current skin 
disability to service or to a service-
connected disability.  In this regard the 
examiner should comment on the nexus 
opinion contained in the July 1999 
statement from F. Fuller Royal, M.D.
 
3.  Following any additional development 
deemed appropriate by the AOJ, adjudicate 
the claim on appeal for service connection 
for a skin disorder, to include psoriasis.  
If the benefit sought is not granted, 
issue the Veteran and her representative a 
supplemental statement of the case.  Allow 
an appropriate period of time for Veteran 
and her representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



